MEMORANDUM DECISION
On May 18, 1992, relator, Shirley Barrows, was injured in the course and scope of her employment as a bus driver with the Three Rivers School District. Relator's subsequent claim for workers' compensation benefits was allowed for cervical sprain, cervical disc herniation, and aggravation of pre-existing degenerative arthritis.
On July 10, 1996, relator filed an application for permanent total disability ("PTD") compensation with respondent Industrial Commission of Ohio ("commission"). The commission subsequently denied relator's application and, on October 16, 1998, relator filed this original action asking that we issue a writ of mandamus directing the commission to vacate its order denying her application for PTD compensation and to enter an amended order granting PTD benefits.
On October 23, 1998, relator's complaint was referred to a magistrate of this court, pursuant to Civ.R. 53 and Loc.R. 12(M) of the Tenth District Court of Appeals, who rendered a decision and recommendation which included comprehensive findings of fact and conclusions of law. Specifically, the magistrate analyzed the record and briefs of the parties and concluded that this court should deny relator's request for a writ of mandamus as the commission's order was supported by some evidence and was in compliance with the requirements set forth by the Supreme Court inState ex rel. Stephenson v. Indus. Comm. (1987), 31 Ohio St.3d 167, and State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203. On April 13, 1999, relator filed objections to the magistrate's decision, in which she essentially reargues the issues previously addressed and considered by the magistrate. The matter is now before the court for independent review pursuant to Civ.R. 53(E).
Relator's objections to the contrary, this court finds that the magistrate discerned the pertinent legal issues and properly applied the applicable law to those issues. Having completed an independent review, we have found no error in either the magistrate's decision or analysis. Accordingly, pursuant to Civ.R. 53(E)(4)(b), we hereby adopt the magistrate's decision as our own, including the findings of fact and conclusions of law rendered therein, and deny the requested writ of mandamus.
Objections overruled; writ denied.
KENNEDY and BRYANT, JJ., concur.